Case 9:19-cr-80032-RKA Document 1 Entered on FLSD Docket 03/14/2019 Page 1 of 5




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                            19-80032-CR-Rosenberg/Reinhart
                 Case No. ------------------------------
                                 18 usc § 922(g)(1)
                                 18 USC§ 924(c)
                                 18 usc§ 2
                                21 USC§841(a)(1)
                                21 usc§ 846


 UNITED STATES OF AMERICA,
                                                                      KJZ
                      Plaintiff,
                                                            Mar 14, 2019
 vs.

                                                                         West Palm Beach
 CHRISTOPHER TAVORRIS WILKINS,

                      Defendant.
 -----------------------------'
                                       INDICTMENT

        THE GRAND JURY CHARGES THAT:

                                         COUNT 1

        On or about July 13, 2017, in Lake Park, Palm Beach County, in the Southern

 District of Florida, the defendant,


                           CHRISTOPHER TAVORRIS WILKINS,

 having previously been convicted of a crime punishable by imprisonment for a term

 exceeding one year, did knowingly possess one or more rounds of ammunition, to wit,

 approximately fifty (50) rounds of Winchester 9mm ammunition, in and affecting

 commerce.

        In violation of Title 18, United States Code, Sections 922(g)(1), 924(a)(2}, and 2.
Case 9:19-cr-80032-RKA Document 1 Entered on FLSD Docket 03/14/2019 Page 2 of 5




                                         COUNT 2

       On or about July 13, 2017, in West Palm Beach, Palm Beach County, in the

 Southern District of Florida, the defendant,

                           CHRISTOPHER TAVORRIS WILKINS,

 having previously been convicted of a crime punishable by imprisonment for a term

 exceeding one year, did knowingly possess one or more rounds of ammunition, to wit,

 approximately fifty (50) rounds of Perfecta .380 caliber ammunition, in and affecting

 commerce.

        In violation of Title 18, United States Code, Sections 922(g)(1 ), 924(a)(2), and 2.

                                         COUNT 3

       On or about August 6, 2017, in Palm Beach County, in the Southern District of

 Florida, the defendant,

                           CHRISTOPHER TAVORRIS WILKINS,

 having previously been convicted of a crime punishable by imprisonment for a term

 exceeding one year, did knowingly possess a firearm, to wit, a Taurus Model PT709

 Slim, 9 mm semi-automatic pistol, in and affecting commerce.

       In violation of Title 18, United States Code, Sections 922(g)(1 ), 924(a)(2), and 2.

                                         COUNT 4

       Between on or about May 24, 2017, and on or about September 28, 2017, in

 Palm Beach County, in the Southern District of Florida, the defendant,

                           CHRISTOPHER TAVORRIS WILKINS,

 did knowingly and willfully combine, conspire, confederate and agree with PH and with

 others both known and unknown to the grand jury, to possess with intent to distribute a
 Case 9:19-cr-80032-RKA Document 1 Entered on FLSD Docket 03/14/2019 Page 3 of 5



  controlled substance, in violation of Title 21, United States Code, Section 841 (a)(1); all

  in violation of Title 21, United States Code, Section 846.

         The Grand Jury further charges that the controlled substance involved in the

  conspiracy attributable to the defendant as a result of the defendant's own conduct, and

  the conduct of other conspirators reasonably foreseeable to the defendant, was a

  mixture and substance containing a detectable amount of cocaine, a Schedule II

  controlled substance, in violation of Title 21, United States Code, Section 841 (b)(1)(C).

                                          COUNT 5

         Between on or about May 24, 2017, and on or about September 15, 2017, in

  Palm Beach County, in the Southern District of Florida, the defendant,

                           CHRISTOPHER TAVORRIS WILKINS,

  did knowingly possess one or more firearms in furtherance of a drug trafficking crime as

  set forth in Count 4, for which the defendant may be prosecuted in a court of the United

  States, in violation of Title 18, United States Code, Section 924(c)(1)(A).




/ARIANA FAJARDO ORSHAN
  UNIT  STATES ATTORNEY



     HN C. McMILLA:N
     SISTANT UNITED S           S ATTORNEY
   Case 9:19-cr-80032-RKA Document 1 Entered on FLSD Docket 03/14/2019 Page 4 of 5
                                                 UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRICT OF FLORIDA

 UNITED STATES OF AMERICA                                     CASE NO._19-80032-CR-Rosenberg/Reinhart
                                                                        _ _ _ _ _ _ _ _ _ _ _ _ _ __
   v.
                                                              CERTIFICATE OF TRIAL ATTORNEY*
CHRISTOPHER TAVORRIS WILKINS
                                                              Superseding Case Information:
                                 Defendant.

 Court Division: (Select One)                                 New defendant(s)           Yes       No
        Miami                 Key West                        Number of new defendants
        FTL         <         WPB             FTP             Total number of counts

          1.      I have carefully considered the allegations of the indictment, the number of defendants, the number of
                  probable witnesses and the legal complexities of the Indictment/Information attached hereto.
         2.       I am aware that the information supplied on this statement will be relied upon by the Judges of this
                  Court in setting their calendars and scheduling criminal trials under the mandate of the Speedy Trial
                  Act, Title 28 U.S.C. Section 3161.
         3.       Interpreter:    (Yes or No)            No
                  List language and/or dialect
         4.       This case will take 4-5 days for the parties to try.
         5.       Please check appropriate category and type of offense listed below:

                  (Check only one)                                   (Check only one)


         I        0 to 5 days                       .f               Petty
         II       6 to 10 days                                       Minor
         III      11 to 20 days                                      Misdem.
         IV       21 to 60 days                                      Felony
         v        61 days and over
         6.       Has this case previously been filed in this District Court?     (Yes or No) No
          If yes: Judge                                     Case No.
          (Attach copy of dispositive order)                           ----------------------------
          Has a complaint been filed in this matter?         (Yes or No)      No
          If yes: Magistrate Case No.                        N/A
          Related miscellaneous numbers:
          Defendant(s) in federal custody as of              N/A
          Defendant(s) in state custody as of
          Rule 20 from the District of
           Is this a potential death penalty case? (Yes or No)

          7.       Does this case originate from a matter pending in the Central Region of the U.S. Attorney's Oftice
                   prior to August 9, 2013 (Mag. Judge Alicia 0. Valle)?           Yes              No _.f_

          8.       Does this case originate from a matter pending in the Northern Region U.S. Attorney's Office
                   prior to August 8, 2014 (Mag. Judge Shaniek Maynard)?           Yes            No




                                                                      Jo   McMillan
                                                                         SISTANT UNITED STATES ATTORNEY
                                                                      Florida Bar No./Court No. A5500228
  *Penalty Sheet(s) attached                                                                                 REV 8/13/2018
Case 9:19-cr-80032-RKA Document 1 Entered on FLSD Docket 03/14/2019 Page 5 of 5




                                                            UNITED STATES DISTRICT COURT
                                                            SOUTHERN DISTRICT OF FLORIDA
                                                                   PENAL TV SHEET


 Defendant's Name: _ ____.:::C~H.!!.R=IS=T-=-O=.!....P!....!H=E.=....:Rc......:T'-!...A.!...!Vc....::O::..:.R..!.!R....:..:I..::::S--=W....:....:..=IL:.:....:K=IN=S==------

                              19-80032-CR-Rosenberg/Reinhart
 Case No.: - - - - - - - - - - - - - - - - -


 Counts# 1-2

 Felon in Possession of Ammunition
 Title 18, United States Code, Sections 922(g)(1 ), 924(a)(2)

 Max. Penalty: 0-10 years' imprisonment; $250,000 fine; 0-3 years' supervised release:
 and, a $100.00 special assessment.

 Count# 3
 Felon in Possession of a Firearm
 Title 18, United States Code, Sections 922(g)(1 ), 924(a)(2)

 Max. Penalty: 0-10 years' imprisonment; $250,000 fine; 0-3 years' supervised release:
 and, a $100.00 special assessment.

 Count# 4
 Conspiracy to Possess with Intent to Distribute a Controlled Substance (Cocaine)
 Title 21, United States Code, Sections 841(a)(1), 841(b)(1)(C)

 0-20 years' imprisonment; maximum fine of $1 ,000,000; 3 years' to life term of
 supervised release: and, a $100.00 special assessment

 Count# 5
 Title 18, United States Code, Sections 924(c)(1)(A)
 Possession of a Firearm in Furtherance of a Drug Trafficking Crime

 Max. Penalty: 5 year mandatory minimum sentence of imprisonment to maximum life
 term of imprisonment, consecutive to any penalty imposed upon Count 4; maximum fine
 of $250,000 fine; 0-3 years' supervised release: and, a $100 special assessment.
